               Case 2:19-bk-14989-WB                    Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                     Desc
                                                        Main Document    Page 1 of 15
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Scoobeez

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Scoobeez, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3463 Foothill Blvd.
                                  Glendale, CA 91214
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.scoobeez.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:19-bk-14989-WB                       Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                   Desc
Debtor
                                                             Main Document    Page 2Case
                                                                                     of 15
                                                                                         number (if known)
          Scoobeez
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                            Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:19-bk-14989-WB                    Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                        Desc
Debtor
                                                         Main Document    Page 3Case
                                                                                 of 15
                                                                                     number (if known)
         Scoobeez
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 2:19-bk-14989-WB   Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16   Desc
                        Main Document    Page 4 of 15
                  Case 2:19-bk-14989-WB                Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                      Desc
Debtor
                                                       Main Document    Page 5Case
                                                                               of 15
                                                                                   number (if known)
           Scoobeez
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                   Chapter     11
                                                                                                               Check if this an
                                                                                                               amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Scoobeez Global, Inc.                                                   Relationship to you     pAR
                                                                                                           Parent
District   Central                                    When     4/30/19             Case number, if known
Debtor     Scoobur LLC                                                             Relationship to you     Affiliate
District   Central                                    When     4/30/19             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                           page 5
Case 2:19-bk-14989-WB          Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                  Desc
                               Main Document    Page 6 of 15


         RESOLUTIONS ADOPTED BY UNANIMOUS WRITTEN CONSENT
                   OF THE BOARD OF DIRECTORS OF
                             SCOOBEEZ


       Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;


       Be It Therefore Resolved, that Shahan Ohanessian of this corporation, is authorized
and directed to execute and deliver all documents necessary to perfect the filing of a chapter
11 voluntary bankruptcy case on behalf of the corporation; and


        Be It Further Resolved, that Shahan Ohanessian of this corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise
do and perform all acts and deeds and to execute and deliver all necessary documents on behalf
of the corporation in connection with such bankruptcy case; and


       Be It Further Resolved, that Shahan Ohanessian of this corporation is authorized
and directed to employ Ashley M. McDow, Esq., attorney, and the law firm of Foley &
Lardner, LLP to represent the corporation in such bankruptcy case.

                                                  BOARD OF DIRECTORS



                                                  Shahan Ohanessian
             Case 2:19-bk-14989-WB                             Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                           Desc
                                                               Main Document    Page 7 of 15




 Fill in this information to identify the case:

 Debtor name         Scoobeez

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration                 List of Equity Security Holders and Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on            4/30/2019                             X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Shahan Ohanessian
                                                                         Printed name

                                                                         CEO
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 2:19-bk-14989-WB                            Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                              Desc
                                                                     Main Document    Page 8 of 15

 Fill in this information to identify the case:
 Debtor name Scoobeez
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alissa Guler                    Albert G. Stoll, Jr.            Litigation             Disputed                                                                                  $0.00
 c/o Albert G. Stoll,
 Jr.
 55 Francisco Street             415-576-1500
 Suite 403
 San Francisco, CA
 94133
 AT&T Corp.                                                      Trade Debt             Disputed                                                                          $91,718.17
 c/o CT Corporation
 818 Seventh Street,
 Suite 930
 Los Angeles, CA
 90017
 AT&T Corp.                                                      Trade Debt             Disputed                                                                          $67,906.97
 c/o CT Corporation
 818 Seventh Street,
 Suite 930
 Los Angeles, CA
 90017
 Avitus, Inc.                    David M. Wagner                 Litigation             Disputed                                                                                  $0.00
 c/o David M.
 Wagner, Esq.                    dwagner@crowleyf
 Crowley Fleck,                  leck.com
 PLLP                            406-556-1430
 P.O. Box 10969
 Bozeman, MT 59719
 Azad Baban                      Justin Silverman,               Litigation             Disputed                                                                                  $0.00
 c/o Justin                      Esq.
 Silverman, Esq.
 Reisner & King LLP
 14724 Ventura Blvd.,            818-981-0901
 Suite 1210
 Sherman Oaks, CA
 91403




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:19-bk-14989-WB                            Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                              Desc
                                                                     Main Document    Page 9 of 15

 Debtor    Scoobeez                                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bernardo Parra                  Michael Carin                   Litigation             Disputed                                                                                  $0.00
 c/o Mancini Law
 Group, P.C.
 7170 W. Grand                   773-745-1909
 Avenue
 Elmwood Park, IL
 60707
 De'Von Walker                   David Yeremian                  Litigation             Disputed                                                                                  $0.00
 c/o David Yeremian
 & Associates, In                david@yeremianla
 535 N. Brand Blvd.,             w.com
 Suite 705                       818-230-8380
 Glendale, CA 91203
 Hillair Capital                                                 Litigation             Disputed               $11,153,098.00                          $0.00               Unknown
 Management LLC
 330 Primrose Road
 Suite 660
 Burlingame, CA
 94010
 Jacob Lee DeGough               David M. Glenn                  Litigation             Disputed                                                                                  $0.00
 c/o Glenn Law Firm
 1017 William D. Tate            DavidGlenn@Glen
 Ave.                            nLawFirm.com
 Suite 100                       817-424-5999
 Grapevine, TX 76051
 Jassim M. Addal                 Arash N. Alizadeh               Litigation             Disputed                                                                                  $0.00
 c/o Law Office of
 Arash Alizadeh                  aalizadeh@lawyerf
 7545 Irvine Center              oremployees.com
 Drive                           949-606-2845
 Suite 200
 Irvine, CA 92618
 LeClairRyan                                                     Attorney Fees                                                                                            $98,773.13
 44 Montgomery
 Street, Suite 3100
 San Francisco, CA
 94104
 Lockton Companies,                                              Insurance                                                                                                $72,000.00
 LLC
 Attn: Nate Mundy,
 COO
 Lockton Insurance
 Brokres, LLC
 725 S. Figueroa,
 35th Floor
 Los Angeles, CA
 90017




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:19-bk-14989-WB                            Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                              Desc
                                                                     Main Document    Page 10 of 15

 Debtor    Scoobeez                                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Maria Salgado                   Nicholas J. Tsakas, Litigation                         Disputed                                                                                  $0.00
 c/o Nicholas J.                 Esq.
 Tsakas, Esq.
 4267 Marina City                nicholasjt@roadru
 Drive                           nner.com
 Suite 512                       310-459-8732
 Marina Del Rey, CA
 90292
 Marwan Griffin                  Jessica L.                      Litigation             Disputed                                                                                  $0.00
 c/o Aegis Law Firm,             Campbell
 PC
 9811 Irvine Center
 Drive                           949-379-6250
 Suite 100
 Irvine, CA 92618
 Minas Sarafian                  Shiraz Simerian                 Litigation             Disputed                                                                                  $0.00
 c/o Simonian &
 Simonian, PLC                   shiraz@simonianla
 144 N. Glendale                 wfirm.com
 Ave., #228                      818-405-0080
 Glendale, CA 91206
 Mostafa Joharifard              Mostafa Joharifard              Judgment               Disputed                                                                            $7,429.00
 1651 E. Edinger Ave.
 Suite 100
 Santa Ana, CA
 92705
 Pex Cards                                                       Trade Debt                                                                                               $40,000.00
 462 7th Avenue
 21st Floor
 New York, NY 10018
 Raef Lawson                     Raef Lawson                     Judgment               Disputed                                                                            $4,700.82
 8601 Lincoln Blvd.
 Ste. 180-276
 Los Angeles, CA
 90045
 Roy Castelanos                  A. Jacob                        Litigation             Disputed                                                                                  $0.00
 c/o Employees'                  Nalbandyan
 Legal Advocates,
 LLP
 811 Wilshire Blvd.              213-232-4848
 Suite 800
 Los Angeles, CA
 90017
 The Hertz                                                       Trade debt                                                                                             $100,000.00
 Corporation
 Attn: Casey
 Rodriguez, Division
 VP
 2 Schoephoester
 Road
 Windsor Locks, CT
 06096


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 2:19-bk-14989-WB                             Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                           Desc
                                                               Main Document    Page 11 of 15
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re      Scoobeez                                                                                                  Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

  Scoobeez Global, Inc.                                              Common                      960,000
  Grigori Sedrakyan                                                  Common                       40,000

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date            4/30/2019                                                   Signature
                                                                                            Shahan Ohanessian

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 2:19-bk-14989-WB                      Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                                   Desc
                                                     Main Document    Page 12 of 15


                             STATEMENT OF RELATED CASES
                          INFORMATION REQUIRED BY LBR 1015-2
           UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
   that was filed with any such prior proceeding(s).)
None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A
   that was filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at                                                       , California.
                                                                                                    Shahan Ohanessian
Date:             4/30/2019                                                                         Signature of Debtor



                                                                                                     Signature of Joint Debtor




                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                            Page 1              F 1015-2.1.STMT.RELATED.CASES
         Case 2:19-bk-14989-WB                     Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                                     Desc
                                                   Main Document    Page 13 of 15
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
Ashley M. McDow
555 S. Flower Street
Suite 3300
Los Angeles, CA 90071-2411
213-972-4615
California State Bar Number: 245114 CA
amcdow@foley.com




     Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
            Scoobeez
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 1 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date:
                                                                                         Siganture of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable

Date:
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
      Case 2:19-bk-14989-WB                        Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16                                                   Desc
                                                   Main Document    Page 14 of 15


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Ashley M. McDow
Foley & Lardner LLP
555 S. Flower Street
Suite 3300
Los Angeles, CA 90071-2411
213-972-4615
California State Bar Number: 245114 CA
amcdow@foley.com




     Attorney for: Debtor
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Scoobeez                                                             ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Shahan Ohanessian                                                       , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:19-bk-14989-WB   Doc 1 Filed 04/30/19 Entered 04/30/19 12:12:16   Desc
                        Main Document    Page 15 of 15
